UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 WALEED SAID BN SAID ZAID,
         Petitioner,
                v.                                            Civil Action No. 05-1646 (JDB)
 GEORGE W. BUSH, et al.,
         Respondents.


                                             ORDER

        Upon consideration of [114] petitioner's motion for extension of time, and the entire

record herein, it is hereby ORDERED that the motion is GRANTED IN PART. The Court's

December 22, 2008 Case Management Order is amended as follows:

        1.     Petitioner's motion for additional discovery under section I.E.2 shall be filed by

               not later than February 4, 2009; respondents' opposition shall be filed by not later

               than February 9, 2009; and respondents' shall produce additional discovery under

               section I.E.2 by not later than February 20, 2009.

        2.     Petitioner shall file his traverse pursuant to section I.G by not later than March 3,

               2009.

These amended dates do not affect any other date set forth in the Court's December 22, 2008

Case Management Order.

        SO ORDERED.



                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date:   January 14, 2009